Title: To Thomas Jefferson from Joseph Milligan, 3 September 1823
From: Milligan, Joseph
To: Jefferson, Thomas


Dear Sir
Georgetown
Sept 3rd 1823
Yours of the 16th August is with me I printed 1000 Copies of Tracy I have still a few Copies on hand say about 40 there has not been a second Edition I think that a considerable portion of the first Edition is yet in the hands of the Booksellers by subscription & retail I disposed of 500 Copies—Four years ago when I disposed of my stock; the remainder of the Edition was sold to the Booksellers and now I think that a great portion yet remains in the trade I have again resumed the bookselling: by the post that will bring you this I have sent a copy of Huttons Book of Nature I republished it last year from a London Copy will you accept it fromYours with esteem & respectJoseph Milligan